            Case 1:21-cv-00007-TSC Document 1 Filed 01/04/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
AYAN ALI,                            )
                                     )
      Plaintiff,                     )
                                     )
      v.                             ) Civil Action No. 1:21-cv-00007
                                     )
AMERICAN AIRLINES,                   )
                                     )
      Defendant.                     )
____________________________________)

                                     NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant

American Airlines, Inc. (“American Airlines”), hereby removes this action from the Superior

Court of the District of Columbia to the United States District Court for the District of Columbia.

The grounds for removal are as follows:

         PROCEEDINGS IN STATE COURT AND TIMELINESS OF REMOVAL

       1.        Plaintiff Ayan Ali (“Ali”) filed a civil action in the Superior Court of the District

of Columbia entitled Ayan Ali v. American Airlines that was assigned Case No. 2020 CA 004656

B (“State Lawsuit”).

       2.        Ali has not yet served American Airlines with the Summons and Complaint in the

State Lawsuit.

       3.        This Notice of Removal is timely filed because not more than thirty days have

passed since the service of the initial pleading setting forth the claim for relief upon which the state

court action is based. See Middlebrooks v. Godwin Corp., 279 F.R.D. 8, 11 (D.D.C. 2011)

(“formal service is not required before removing a case.”)

       4.        A copy of the Complaint in the State Lawsuit is attached hereto as Exhibit 1.
            Case 1:21-cv-00007-TSC Document 1 Filed 01/04/21 Page 2 of 3




                                         JURISDICTION

       5.      This matter is a civil action over which this Court has original jurisdiction pursuant

to 28 U.S.C. § 1332, and is one which may be removed to this Court pursuant to the provisions of

28 U.S.C. § 1441(b), in that it is a civil action between citizens of different states and the matter

in controversy exceeds the sum of $75,000, exclusive of interest and costs.

                                     Diversity of Citizenship

       6.      Plaintiff is a citizen of the Commonwealth of Virginia. (See Compl., at 1.)

       7.      American Airlines is a Delaware corporation with its principal place of business in

Texas. (See Declaration of Caroline Ray, attached hereto as Exhibit 2, at ¶ 3.) Accordingly,

American Airlines is a citizen of Delaware and Texas. See 28 U.S.C. § 1332(c)(1).

       8.      The parties are therefore diverse of citizenship as required for this Court to exercise

diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).

                                     Amount in Controversy

       9.      Diversity jurisdiction exists where the parties are diverse of citizenship and the

amount in controversy exceeds the sum or value of $75,000, exclusive of interest and costs. See

28 U.S.C. § 1332(a).

       10.     Plaintiff alleges $30 million in damages. Accordingly, the amount in controversy

is well above $75,000.

                              PROCEDURAL PREREQUISITES

       11.     Pursuant to 28 U.S.C. §§ 1441(a) and 1446(a), the United States District Court for

the District of Columbia is the appropriate court to which to remove this action from the Superior

Court of the District of Columbia, where the action was filed.




                                                 2
          Case 1:21-cv-00007-TSC Document 1 Filed 01/04/21 Page 3 of 3




       12.     As required by 28 U.S.C. § 1446(d), a copy of this Notice of Removal will be filed

with the Superior Court of the District of Columbia.

       WHEREFORE, Defendant American Airlines respectfully requests that this action be

removed to this Court and that it be placed on the docket of this Court for all further proceedings.

DATED: January 4, 2021                                 Respectfully submitted,

                                                       /s/ Daniel E. Farrington
                                                       ________________________________
                                                       Daniel E. Farrington (#471403)
                                                       Fisher & Phillips LLP
                                                       7501 Wisconsin Avenue, Suite 1220W
                                                       Bethesda, MD 20814
                                                       Tel. (301) 951-1538
                                                       Fax (301) 880-5031
                                                       dfarrington@fisherphillips.com

                                                       Attorney for Defendant
                                                       American Airlines, Inc.




                                                 3
